 

EXHIBIT 10.2

 

[FORM OF NEW CIC AGREEMENT (TIER I OR TIER II)]

 

[Date]

 

[Name]

[Title]

[Address]

 

Dear                     :

 

Equifax Inc. (the “Company”) considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders.  In this connection, the Company
recognizes that, as is the case with many publicly-held corporations, the
possibility of a change in control exists and that possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders.  Accordingly, the Board of Directors of the Company has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including yourself, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.  At the same time, the Company expects to receive
certain benefits in exchange for providing you with this measure of financial
security and incentive under this Letter.  Therefore, the Company believes that
you should provide various specific commitments which are intended to assure the
Company that you will not direct your skills, experience and knowledge to the
detriment of the Company for a period not to exceed the period during which
payments are being made to you under this Letter.

 

In order to induce you to remain in its employ, the Company agrees to provide
you the compensation and benefits described in this Letter (in lieu of any
severance payments and benefits you would otherwise receive in accordance with
the Company’s severance pay practices) if your employment with the Company is
terminated subsequent to a “Change in Control” of the Company (as defined in
paragraph 3) under the circumstances described in paragraph 4.  This Letter
supersedes and replaces all prior agreements and understandings on the matters
set forth herein.

 

1.          No Right to Continued Employment.  This Letter does not give you any
right to continued employment by the Company or a Subsidiary, and it will not
interfere in any way with the right the Company or a Subsidiary otherwise may
have to terminate your employment at any time. 

 

2.          Term of This Letter. The terms of this Letter will be effective as
of                     ,         , and, except as otherwise provided in this
Letter, will continue in effect until                           ,         ;
provided that commencing on January 1,          and each subsequent January 1,
the terms of this Letter will be extended automatically so as to remain in
effect for three (3) years from that January 1 unless at least sixty (60) days
prior to January 1 of a given year, the Company notifies you that it does not
wish to continue this Letter in effect beyond its then current expiration date;
and provided further that if a Change in Control occurs prior to the expiration
of this Letter, this Letter will continue in effect for                   
(    ) [2 or 3 depending on Tier II or I] years from the Change in Control Date.

 

3.          Change In Control.  No benefits will be payable under this Letter
unless there is a Change in Control and your employment by the Company is
terminated under the circumstances described in paragraph 4 entitling you to
benefits.  For purposes of this Letter, a Change in Control of the Company means
the occurrence of any of the following events during the period in which this
Letter remains in effect:

 

 

 

 

3.1            Voting Stock Accumulations.  The accumulation by any Person of
Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Company’s Voting Stock; provided that for purposes of this
subparagraph 3.1, a Change in Control will not be deemed to have occurred if the
accumulation of twenty percent (20%) or more of the voting power of the
Company’s Voting Stock results from any acquisition of Voting Stock (a) directly
from the Company that is approved by the Incumbent Board, (b) by the Company,
(c) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (d) by any Person pursuant to a Business
Combination that complies with all of the provisions of clauses (a), (b) and
(c) of subparagraph 3.2; or

 

3.2           Business Combinations.  Consummation of a Business Combination,
unless, immediately following that Business Combination, (a) all or
substantially all of the Persons who were the beneficial owners of Voting Stock
of the Company immediately prior to that Business Combination beneficially owns,
directly or indirectly, more than sixty-six and two-thirds percent (66-2/3%) of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (b) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
that entity, and (c) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for that Business Combination; or

 

3.3             Sale of Assets.  A sale or other disposition of all or
substantially all of the assets of the Company; or

 

3.4             Liquidations or Dissolutions.  Approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company, except
pursuant to a Business Combination that complies with all of the provisions of
clauses (a), (b) and (c) of subparagraph 3.2.

 

For purposes of this paragraph 3, the following definitions will apply:

 

“Beneficial Ownership” means beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.

 

“Business Combination” means a reorganization, merger or consolidation of the
Company.

 

“Eighty Percent (80%) Subsidiary” means an entity in which the Company directly
or indirectly beneficially owns eighty percent (80%) or more of the outstanding
Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, including amendments,
or successor statutes of similar intent.

 

 

 

 

“Incumbent Board” means a Board of Directors at least a majority of whom consist
of individuals who either are (a) members of the Company’s Board of Directors as
of the date of this Letter or (b) members who become members of the Company’s
Board of Directors subsequent to the date of this Letter whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.

 

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).

 

 “Voting Stock” means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity’s Board of Directors.

 

4.           Termination Following Change in Control.  If any of the events
described in paragraph 3 constituting a Change in Control occurs, you will be
entitled to the payments and benefits provided for in paragraph 5 if your
employment is terminated within six (6) months prior to the Change in Control in
connection with the Change in Control or your employment is terminated within [2
or 3 depending on Tier II or I] years from the date of the Change in Control,
unless your termination is (a) because of your death, (b) by the Company for
Cause or Disability, or (c) by you other than for Good Reason. The payments and
benefits provided for in paragraph 5 will be in lieu of any severance payments
you would otherwise receive in accordance with the Company’s severance pay
practices in effect at the time of a Change in Control Date, but will have no
effect on any of the Company’s other employee benefit plans, programs, practices
or policies, as amended from time to time.  The Company shall withhold
appropriate federal, state or local income, employment and other applicable
taxes from any payments hereunder.

 

4.1        Cause.  Termination by the Company of your employment for “Cause”
means termination by the Company of your employment upon (a) your willful and
continued failure to substantially perform your duties with the Company (other
than any failure resulting from your incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Chief Executive Officer of the Company that specifically identifies the
manner in which the Chief Executive Officer believes that you have not
substantially performed your duties, or (b) your willfully engaging in
misconduct that is materially injurious to the Company, monetarily or
otherwise.  For purposes of this subparagraph 4.1, no act, or failure to act, on
your part will be considered “willful” unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of the Company.  Notwithstanding the above, you will
not be deemed to have been terminated for Cause unless and until you have been
given a copy of a Notice of Termination from the Chief Executive Officer of the
Company after reasonable notice to you and an opportunity for you, together with
your counsel, to be heard before (i) the Chief Executive Officer, or (ii) if you
are an elected officer of the Company, the Board of Directors of the Company,
finding that in the good faith opinion of the Chief Executive Officer, or, in
the case of an elected officer, finding that in the good faith opinion of
two-thirds of the Board of Directors, you committed the conduct set forth above
in clauses (a) or (b) of this subparagraph 4.1, and specifying the particulars
of that finding in detail.

 

 

 

 

4.2            Disability.  Termination by the Company of your employment for
“Disability” means termination by the Company of your employment following and
because of your failure to perform your duties as an employee for a period of at
least one hundred eighty (180) consecutive calendar days as a result of total
and permanent incapacity due to physical or mental illness or injury.  Your
incapacity must be certified by a licensed medical doctor selected by you.  You
will continue to receive your full base salary at the rate in effect and
participation in incentives under terms of the Incentive Plan payable during the
one hundred eighty (180) day qualification period until termination of your
employment for Disability.  After that termination, your benefits will be
determined in accordance with the Company’s long-term disability plan then in
effect and any of the Company’s other benefit plans and practices then in effect
that apply to you.  The Company will have no further obligation to you under
this Letter and all supplemental benefits will be terminated.  If the Company
disagrees with the certification of your incapacity, it may appoint another
medical doctor to certify his opinion as to your incapacity, and if that doctor
does not certify as to your incapacity, then the two doctors will appoint a
third medical doctor to certify their opinion as to your incapacity, and the
decision of a majority of the three doctors will prevail.  The Company will bear
the costs of the doctors’ opinions.

 

4.3           Good Reason.   Termination by you of your employment for “Good
Reason” means termination by you of your employment based on:

 

(a)           The assignment to you of duties inconsistent with your position
with the Company as they existed immediately prior to the Change in Control Date
(as defined below), or a substantial change in the nature of your
responsibilities, as they existed immediately prior to the Change in Control
Date (or if you receive a promotion or an increase in responsibilities or
authority after the Change in Control Date, then a change with respect to your
enhanced responsibilities), except in connection with the termination of your
employment for Cause or Disability or as a result of your death or by you other
than for Good Reason;

 

(b)           A reduction by the Company in your base salary as in effect on the
date of this Letter or as your salary may be increased from time to time,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith which is remedied by the Company within ninety (90) days
after notice thereof is given by you;

 

(c)           Material diminution of annual bonus opportunity under the
Company’s incentive compensation plan(s) as in effect immediately prior to the
Change in Control Date (or similar incentive plan which, taken as a whole,
provides substantially similar benefits) (collectively, the “Incentive Plan”),
or a failure by the Company to continue you as a participant in the Incentive
Plan on at least the basis of your participation immediately prior to the Change
in Control Date or to pay you the amounts that you would be entitled to receive
in accordance with the Incentive Plan, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company within ninety (90) days after notice thereof is given by you;

 

(d)           The Company’s requiring you to be based more than thirty-five (35)
miles from the location where you are based immediately prior to the Change in
Control Date, except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control Date, or if you consent to that relocation, the failure by the
Company to pay (or reimburse you for) all reasonable moving expenses incurred by
you or to indemnify you against any loss realized in the sale of your principal
residence in connection with that relocation;

 

(e)           The failure by the Company to continue in effect any retirement or
compensation plan, supplemental retirement plan, performance share plan, stock
option plan, life insurance plan, health and accident plan, disability plan or
any other benefit plan in which you are participating immediately prior to the
Change in Control Date (or provide plans providing you with substantially
similar benefits), the taking of any action by the Company that would adversely
affect your participation or materially reduce your benefits under any of those
plans or deprive you of any material fringe benefit enjoyed by you immediately
prior to the Change in Control Date, or the failure by the Company to provide
you with the number of paid vacation days to which you are then entitled in
accordance with the Company’s normal vacation practices in effect immediately
prior to the Change in Control Date, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company within ninety (90) days after notice thereof is given by you;

 

 

 

 

(f)           Any failure by the Company to obtain the assumption of the
agreement to perform this Letter by any successor, as required by paragraph 6;
or

 

(g)           Any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of subparagraph
4.4 (and, if applicable, subparagraph 4.1).

 

For purposes of this subparagraph 4.3, “Change in Control Date” means the date
six months prior to the date of the Change in Control.

 

4.4            Notice of Termination.  Any purported termination by the Company
pursuant to subparagraphs 4.1 or 4.2 or by you pursuant to subparagraph 4.3 will
be communicated by written Notice of Termination to the other party.  For
purposes of this Letter, a “Notice of Termination” means a notice that indicates
the specific termination provision in this Letter relied upon and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.  Any purported
termination not effected pursuant to a Notice of Termination meeting the
requirements set forth in this Letter will not be effective.

 

4.5            Date of Termination.  For purposes of this Letter, the date of
the termination of your employment (“Date of Termination”) will be (a) if your
employment is terminated by your death, the end of the month in which your death
occurs, (b) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given, or (c) if your employment is terminated by
you or the Company for any other reason, the date specified in the Notice of
Termination, which will not be later than thirty (30) days after the date on
which the Notice of Termination is given.

 

5.           Benefits upon Certain Terminations following a Change in Control. 
If any of the events described in paragraph 3 constituting a Change in Control
occurs and your employment is terminated under the circumstances described in
paragraph 4 which entitle you to payments and benefits under this paragraph 5,
then the following provisions will apply:

 

5.1            Compensation through Date of Termination.  The Company will pay
you on the 60th day following the Date of Termination (a) any unpaid amount of
your base salary through the Date of Termination, (b) with respect to any year
then completed, any unpaid amount accrued to you pursuant to the Incentive Plan,
and (c) with respect to any year then partially completed, a pro rata portion
through the Date of Termination of your annual bonus under the Incentive Plan.
For purposes of item (c) above, your “annual bonus under the Incentive Plan”
will be your highest annual bonus under the Incentive Plan with respect to the
three (3) calendar years immediately preceding the year in which the Date of
Termination occurs, prorated for the number of days through the Date of
Termination.

 

5.2            Additional Severance.  In lieu of any further salary payments to
you for periods subsequent to the Date of Termination, the Company will pay as
severance pay to you on the 60th day following the Date of Termination a lump
sum equal [2 or 3 depending on whether Tier II or I] times the sum of (a) your
annual base salary at the highest rate in effect during the twelve (12) months
immediately preceding the Date of Termination plus (b) your highest annual bonus
earned under the Incentive Plan with respect to the three (3) calendar years
immediately preceding the year in which the Date of Termination occurs.

 

 

 

 

5.3            Additional Retirement Benefit.  If you are a participant in the
Company’s defined benefit retirement plan or supplemental retirement plan
(collectively, the “Retirement Plan”), the Company will pay you on the 60th day
following the Date of Termination a lump sum retirement benefit, in addition to
the benefits to which you are or would be entitled under the Retirement Plan. 
That benefit will be a lump sum amount that is the actuarial equivalent of your
benefits calculated pursuant to the terms of the Retirement Plan with the
following adjustments:  (a) regardless of your Years of Vesting Service under
the Retirement Plan, you will be treated as if you were 100% vested under the
Retirement Plan, (b) the number of Years of Benefit Service used with respect to
any supplemental retirement plan will be the actual number of Years of Benefit
Service accumulated as of the Date of Termination plus an additional number of
Years of Benefit Service (up to a maximum of five (5) additional years) equal to
the number of additional Years of Benefit Service that you would have earned if
you had remained an employee of the Company until attainment of age sixty-two
(62), (c) the Final Average Earnings (for purposes of applying the benefit
formula under the Retirement Plan) will be determined using (I) the highest
monthly rate of Base Salary in effect during the twelve (12) months immediately
preceding the Date of Termination, plus (II) the highest annual bonus paid to
you or paid but deferred on your behalf under the Incentive Plan with respect to
the three (3) calendar years immediately preceding the Date of Termination
(regardless of the earnings limitations under the Retirement Plan or
governmental regulations applicable to those plans), and (d) the monthly
retirement benefit so calculated will be reduced by an amount equal to the
monthly retirement benefit payable to you under the Retirement Plan.  All
capitalized terms used in this subparagraph, unless otherwise defined, will have
the same meanings as those terms are defined in the Retirement Plan.  The
actuarial equivalent will be calculated based on the assumptions contained in
the Retirement Plan on the Date of Termination; provided that the assumptions on
which the actuarial equivalent will be calculated will be no less favorable to
you than those assumptions contained in the Retirement Plan on the date of the
Change in Control.

 

5.4            Benefit Plans.

 

(a)           Unless your employment is terminated for Cause, the Company will
maintain in full force and effect, for your continued benefit for three
(3) years after your Date of Termination, the group health, dental, vision, life
insurance, disability and similar coverages in which you are entitled to
participate immediately prior to the Date of Termination at the same level as
for active employees and in the same manner as if your employment had not
terminated.  Any additional coverages you had at termination, including
dependent coverage, will also be continued for that period on the same terms, to
the extent permitted by the applicable policies or contracts.  You will be
responsible for paying any costs you were paying for those coverages at the time
of termination by separate check payable to the Company each month in advance. 
If the terms of any benefit plan referred to in this subparagraph 5.4(a), or the
laws applicable to that plan do not permit your continued participation, then
the Company will arrange for other coverages satisfactory to you at the
Company’s expense that provide substantially similar benefits, or the Company
will pay you on the 60th day following the Date of Termination a lump sum amount
equal to the costs you would have to pay to obtain those coverage(s) for the
three-year period.

 

(b)           If you have satisfied the requirements for receiving the Company’s
retiree medical coverage on your Date of Termination or will satisfy those
requirements prior to the last day of the three-year benefit continuation period
provided in item (a) above, you (and your dependents) will be covered by, and
receive benefits under, the Company’s retiree medical coverage program for
employees at your level.  Your retiree medical coverage will commence on the
date your health care coverage terminates under item (a) above, and will
continue for your life ( i.e. , the coverage will be vested and may not be
terminated), subject only to those changes in the level of coverage that apply
to employees at your level generally.

 

(c)           You will be entitled to continue to participate in the Company’s
401(k) Retirement and Savings Plan for the three-year period after your Date of
Termination.  For purposes of the 401(k) Plan, you will receive an amount equal
to the Company’s contributions to the 401(k) Plan, assuming you had made
contributions to the 401(k) Plan at the maximum permissible level.  If the
Company cannot contribute those additional amounts to the 401(k) Plan on your
behalf because of the terms of the 401(k) Plan or applicable law, the Company
will pay to you on the 60th day following the Date of Termination a lump sum
amount equal to the additional amounts the Company would have been required to
contribute (based upon the terms of the 401(k) Plan as in effect on the Date of
Termination).

 

 

 

 

 

5.5            No Mitigation Required.  You will not be required to mitigate the
amount of any payment or benefits provided for in this paragraph 5 by seeking
other employment or otherwise, nor will the amount of any payment or benefits
provided for in this paragraph 5 be reduced by any compensation earned by you,
or benefits provided to you, as the result of employment by another employer
after the Date of Termination, or otherwise.

 

5.6            [Reserved]

 

5.7            Executive Release Prior to Receipt of Benefits.  Upon the
termination of your employment as described in paragraph 3 following a Change in
Control, and prior to your receiving any benefits under this Letter on account
thereof, you shall, as of the Date of Termination, execute an employee release
substantially in the form attached hereto as Exhibit A (“Release”) as shall be
determined by the Company.  Such Release shall specifically relate to all of
your rights and claims in existence at the time of such execution relating to
your employment with the Company, but shall not include (i) your rights under
this Letter; (ii) your rights under any employee benefit plan sponsored by the
Company; (iii) your rights under any written employment agreement with the
Company; (iv) your rights to indemnification under the Company’s bylaws or other
governing instruments or under any agreement addressing such subject matter
between you and the Company or under any merger or acquisition agreement
addressing such subject matter; (v) your rights of insurance under any liability
policy covering the Company’s officers; or (vi) claims which you may not release
as a matter of law, including, but not limited to, indemnification claims under
applicable law.  It is understood that you have twenty-one (21) days after
receipt of the form of Release from the Company to consider whether to execute
such Release and you may revoke such Release at any time within seven (7) days
following its execution.  In the event that you have not received a form of
Release from the Company by the tenth (10 th ) day following the Date of
Termination, you may execute the form of Release attached hereto as Exhibit A
and that shall be deemed acceptable to the Company.  In the event you do not
execute the Release within the twenty-one (21) day period, or if you revoke such
Release within the seven (7) day period, no benefits shall be payable under this
Letter and this Letter shall be null and void.  Nothing in this Letter shall
limit the scope or time of applicability of such release once it is executed and
not timely revoked.

 

6.           Successors: Binding Agreement.

 

6.1 Assumption by Company’s Successor.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
to expressly assume the Company’s obligations under this Letter in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  Failure of the Company to obtain
that agreement prior to the effectiveness of any succession will be a breach of
this Letter and will entitle you to compensation from the Company in the same
amount and on the same terms as you would be entitled under this Letter if you
terminated your employment for Good Reason within [2 or 3 depending on Tier II
or I] years following a Change in Control, except that for purposes of
implementing the foregoing, the date on which that succession becomes effective
will be deemed the Date of Termination.  As used in this Letter, “Company” means
Equifax Inc. and any successor to its business and/or assets, whether or not
such successor executes and delivers an assumption agreement provided for in
this subparagraph 6.1 or becomes bound by the terms of this Letter by operation
of law or otherwise.

 

 

 

 

6.2            Enforcement by Your Successor.  This Letter will inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If you die subsequent to the termination of your employment while any
amount would still be payable to you pursuant to this Letter if you had
continued to live, all those amounts, unless otherwise provided in this Letter,
will be paid in accordance with the terms of this Letter to your devisee,
legatee or other designee or, if there be no designee, to your estate; that
payment to be made in a lump sum within sixty (60) days from the date of your
death.

 

7.           Notice.  For purposes of this Letter, notices and all other
communications provided for in this Letter will be in writing and will be deemed
to have been duly given when delivered or mailed by United States registered
mail, return receipt requested, postage pre-paid, addressed to the respective
addresses set forth on the first page of this Letter, provided that all notices
to the Company will be directed to the attention of the Chief Executive Officer
of the Company (or if the notice is from the Chief Executive Officer, to the
Chief Legal Officer of the Company), or to that other address as either party
may have furnished to the other in writing in accordance with this paragraph 7,
except that notice of change of address will be effective only upon receipt.

 

8.           Modification and Waiver.  No provision of this Letter may be
modified, waived or discharged unless that waiver, modification or discharge is
agreed to in writing by you and that officer as may be specifically designated
by the Board of Directors of the Company.  No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Letter to be performed by that other

 

party will be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.

 

9.           Construction.  This Letter supersedes any oral agreement between
you and the Company and any oral representation by the Company to you with
respect to the subject matter of this Letter.  The validity, interpretation,
construction and performance of this Letter will be governed by the laws of the
State of Georgia.

 

10.          Severability.   If any one or more of the provisions of this Letter
or any word, phrase, clause, sentence or other portion of a provision is deemed
illegal or unenforceable for any reason, that provision or portion will be
modified or deleted in such a manner as to make this Letter as modified legal
and enforceable to the fullest extent permitted under applicable laws.  The
validity and enforceability of the remaining provisions or portions of this
Letter will remain in full force and effect.

 

11.          Counterparts.  This Letter may be executed in two or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.

 

12.          Legal Fees and Expenses.  If the Company breaches this Letter or
if, within [2 or 3 depending on Tier II or I] years following a Change in
Control, your employment is terminated under circumstances described in
paragraph 4 that entitle you to payments and benefits under paragraph 5, the
Company will reimburse you for all legal fees and expenses reasonably incurred
by you to enforce your rights and benefits under this Letter, provided that, if
you do not prevail on at least one material issue in any such action, you must
reimburse the Company for such legal fees and expenses.  Upon presentation to
the Company of the invoice for those legal fees and expenses, the Company will
reimburse you monthly for those legal fees and expenses.

 

13.          Indemnification.  After your termination, the Company will
indemnify you and hold you harmless from and against any claim relating to your
performance as an officer, director or employee of the Company or any of its
subsidiaries or other affiliates or in any other capacity, including any
fiduciary capacity, in which you served at the Company’s request, in each case
to the maximum extent permitted by law and under the Company’s Articles of
Incorporation and Bylaws (the “Governing Documents”), provided that under no
circumstances will the protection afforded to you under this paragraph be less
than that afforded under the Governing Documents as in effect on the date of
this Agreement except for changes mandated by law.  You will continue to receive
the benefits of, and be covered by, any policy of directors and officers
liability insurance maintained by the Company for the benefit of its directors,
officers and employees.

 

 

 

 

14.          Employment by a Subsidiary.  Either the Company or a Subsidiary may
be your legal employer.  For purposes of this Letter, any reference to your
termination of employment with the Company means termination of employment with
the Company and all Subsidiaries, and does not include a transfer of employment
between any of them.  The actions referred to under the definition of “Good
Reason” in subparagraph 4.3 include the actions of the Company or your employing
Subsidiary, as applicable.  The obligations created under this Letter are
obligations of the Company.  A change in control of a Subsidiary will not
constitute a Change in Control for purposes of this Letter unless there is also
a contemporaneous Change in Control of the Company.  For purposes of paragraph 1
and this paragraph, a “Subsidiary” means an entity more than fifty percent (50%)
of whose equity interests are owned directly or indirectly by the Company.

 

15.          Compliance with Section 409A. This Letter will at all times be
interpreted and performed in accordance with the requirements of Section 409A.
Notwithstanding any provision of this Letter to the contrary, the timing of your
execution of the Release will not, directly or indirectly, result in your
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, that
payment will be made in the later taxable year. Any action that may be taken
(and, to the extent possible, any action actually taken) by the Company will not
be taken (or will be void and without effect) if that action violates the
requirements of Section 409A. Any provision in this Letter that is determined to
violate the requirements of Section 409A will be void and without effect. In
addition, any provision that is required to appear in this Letter in accordance
with Section 409A that is not expressly set forth in this Letter will be deemed
to be set forth in this Letter and this Letter will be administered in all
respects as if that provision were expressly set forth.

 

In the event that (i) one or more payments of compensation or benefits received
or to be received by you pursuant to this Letter (“Payment”) would constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) you are deemed at the time of such
termination of employment to be a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, then such Payment shall not be made or
commence until the earlier of (i) six (6) months and one day after the date of
your “separation from service” (as such term is at the time defined in Treasury
Regulations under Code Section 409A) with the Company or (ii) such earlier time
permitted under Code Section 409A and the regulations or other authority
promulgated thereunder; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you under Code
Section 409A, including (without limitation) the additional twenty percent (20%)
tax for which you would otherwise be liable under Code Section 409A(a)(1)(B) in
the absence of such deferral.  During any period in which a Payment to you is
deferred pursuant to the foregoing, you shall be entitled to interest on the
deferred Payment at a per annum rate equal to the highest rate of interest
applicable to six (6)-month non-callable certificates of deposit with daily
compounding offered by the following institutions: Citibank N.A., Wells Fargo
Bank, N.A. or Bank of America, N.A., on the date of such separation from
service.  Upon the expiration of the applicable deferral period, any Payment
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to you or
your beneficiary in one lump sum including all accrued interest.

 

16.  Restrictions on Conduct of Executive.

 

16.1 General. You and the Company understand and agree that the purpose of the
provisions of this paragraph 16 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon your right to work, earn a living, or acquire and possess property
from the fruits of your labor.  You hereby acknowledge that you have received
good and valuable consideration for the post-employment restrictions set forth
in this paragraph 16 in the form of the compensation and benefits provided for
herein.  You hereby further acknowledge that the post-employment restrictions
set forth in this paragraph 16 are reasonable and that they do not, and will
not, unduly impair your ability to earn a living after the termination of your
employment with the Company or its affiliates.

 

 

 

 

In addition, the parties acknowledge: (A) that your services to the Company
require unique expertise and talent in the provision of Competitive Services and
that you have substantial contacts with customers, suppliers, advertisers and
vendors of the Company; (B) that you are in a position of trust and
responsibility and you have access to a substantial amount of Confidential
Information and Trade Secrets and that the Company is placing you in such
position and giving you access to such information in reliance upon your
agreement not to solicit customers during the Restricted Period; (C) that due to
your unique experience and talent, the loss of your services to the Company
cannot reasonably or adequately be compensated solely by damages in an action at
law; (D) that you are capable of competing with the Company; and (E) that you
are capable of obtaining gainful, lucrative and desirable employment that does
not violate the restrictions contained in this Letter.

 

Therefore, you shall be subject to the restrictions set forth in this paragraph
16.

 

16.2 Definitions. The following capitalized terms used in this paragraph 16
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in the capacity of
a senior executive officer in which you have duties for such Competitor that
involve Competitive Services and that are the same or similar to those services
actually performed by you for the Company.

 

“Competitive Services” means the business of automated credit risk management
and financial technologies for the internet and traditional lending
environments.

 

“Competitor” means any of the following companies: Acxiom Corporation, CBC
Companies, CSC Credit Services, The Dun & Bradstreet Corporation, Experian Group
Ltd., Fair Isaac Corporation, Lexis-Nexis (a division of Reed Elsevier Inc.) and
TransUnion, each of which is engaged, wholly or in part, in Competitive Services
within the Restricted Territory.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information; details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans.  “Confidential Information” shall not include information
that has become generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of your employment with the
Company or its affiliates for any reason whatsoever or any earlier date (during
such employment period) of an alleged breach of the Restrictive Covenants by
you.

 

 

 

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative“ means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the 12 months prior to the
Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.

 

“Restricted Period” means the period of your employment with the Company or its
affiliates plus one year after the Date of Termination.

 

“Restricted Territory” means the United States of America.

 

“Restrictive Covenants” means the restrictive covenants contained in paragraph
16.3 hereof.

 

“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Georgia.

 

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to the
Company’s or its affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by you (either solely or
jointly with others) while employed by the Company or its affiliates.

 

 

 

 

16.3                 Restrictive Covenants.

 

(i)  Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. You understand and agree that the Confidential Information and Trade
Secrets constitute valuable assets of the Company and its affiliated entities,
and may not be converted to your own use. Accordingly, you hereby agree that you
shall not, directly or indirectly, while employed by the Company or its
affiliates and for a period of two years after the Date of Termination, reveal,
divulge, or disclose to any Person not expressly authorized by the Company any
Confidential Information, and you shall not, directly or indirectly, during such
employment period and for a period of two years after the Date of Termination,
use or make use of any Confidential Information in connection with any business
activity other than that of the Company. You shall not directly or indirectly
transmit or disclose any Trade Secret of the Company to any Person, and shall
not make use of any such Trade Secret, directly or indirectly, for yourself or
for others, without the prior written consent of the Company throughout the term
of this Letter and for the period during which the information remains a Trade
Secret under applicable law. The parties acknowledge and agree that this Letter
is not intended to, and does not, alter either the Company’s rights or your
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, you shall not be restricted
from disclosing or using Confidential Information or any Trade Secret that is
required to be disclosed by law, court order or other legal process; provided,
however, that in the event disclosure is required by law, you shall provide the
Company with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by you.

 

You acknowledge that any and all Confidential Information is the exclusive
property of the Company and agree to deliver to the Company on the Date of
Termination, or at any other time the Company may request in writing, any and
all Confidential Information which you may then possess or have under your
control in whatever form same may exist, including, but not by way of
limitation, hard copy files, soft copy files, computer disks, and all copies
thereof.

 

(ii)  Nonsolicitation of Protected Employees. You understand and agree that the
relationship between the Company and each of its Protected Employees constitutes
a valuable asset of the Company and may not be converted to your own use. 
Accordingly, you hereby agree that during the Restricted Period, you shall not
directly or indirectly on your own behalf or as a Principal or Representative of
any Person or otherwise solicit or induce any Protected Employee to terminate
his employment relationship with the Company or to enter into employment with
any other Person.

 

(iii)  Restriction on Relationships with Protected Customers.  You understand
and agree that the relationship between the Company and each of its Protected
Customers constitutes a valuable asset of the Company and may not be converted
to your own use. Accordingly, you hereby agree that, during the Restricted
Period, you shall not, without the prior written consent of the Company,
directly or indirectly, on your own behalf or as a Principal or Representative
of any Person, solicit, divert, take away or attempt to solicit, divert or take
away a Protected Customer for the purpose of providing or selling Competitive
Services; provided, however, that the prohibition of this covenant shall apply
only to Protected Customers with whom you had Material Contact on the Company’s
behalf during the 12 months immediately preceding the Date of Termination; and,
provided further, that the prohibition of this covenant shall not apply to the
conduct of general advertising activities.  For purposes of this Agreement, you
had “Material Contact” with a Protected Customer if (a) you had business
dealings with the Protected Customer on the Company’s behalf; (b) you were
responsible for supervising or coordinating the dealings between the Company and
the Protected Customer; or (c) you obtained Trade Secrets or Confidential
Information about the customer as a result of your association with the Company.

 

(iv)  Noncompetition with the Company.  In consideration of the compensation and
benefits being paid and to be paid by the Company to you hereunder, you hereby
agree that, during the Restricted Period, you will not, without prior written
consent of the Company, directly or indirectly obtain, serve in or operate in a
Competitive Position with a Competitor where your duties involve operations of
such Competitor within the Restricted Territory. You acknowledge that in the
performance of your duties for the Company you are charged with operating on the
Company’s behalf throughout the Restricted Territory and you hereby acknowledge,
therefore, that the Restricted Territory is reasonable.

 

 

 

 

(v)  Ownership of Work Product.  You acknowledge that the Work Product belongs
to the Company or its affiliates and you hereby assign, and agree to assign, all
of the Work Product to the Company or its affiliates.  Any copyrightable work
prepared in whole or in part by you in the course of your work for any of the
foregoing entities shall be deemed a “work made for hire” under the copyright
laws, and the Company or such affiliate shall own all rights therein. To the
extent that any such copyrightable work is not a “work made for hire,” you
hereby assign and agree to assign to the Company or such affiliate all right,
title, and interest, including without limitation, copyright in and to such
copyrightable work. You shall promptly disclose such Work Product and
copyrightable work to the Company and perform all actions reasonably requested
by the Company (whether during or after your employment with the Company or its
affiliates) to establish and confirm the Company’s or such affiliate’s ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments).

 

(vi)  Third Party Information.  You understand that the Company and its
affiliates will receive Third Party Information. During your employment with the
Company or its affiliates and thereafter, and without in any way limiting the
provisions of paragraph l6.3(i) above, you will hold Third Party Information in
the strictest confidence and will not disclose to anyone (other than personnel
of the Company or its affiliates who need to know such information in connection
with their work for the Company or its affiliates) or use, except in connection
with your work for the Company or its affiliates, Third Party Information unless
expressly authorized by the Company (other than you) in writing.

 

16.4          Enforcement of Restrictive Covenants.

 

(i)  Rights and Remedies Upon Breach.  In the event you breach, or threaten to
commit a breach of, any of the provisions of the Restrictive Covenants, the
Company shall have the right and remedy to enjoin, preliminarily and
permanently, you from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court or tribunal of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company. Such right and remedy shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company at law or in equity.

 

(ii)  Severability of Covenants. You acknowledge and agree that the Restrictive
Covenants are reasonable and valid in time and scope and in all other respects.
The covenants set forth in this Letter shall be considered and construed as
separate and independent covenants. Should any part or provision of any covenant
be held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Letter. If any portion of the foregoing provisions is found
to be invalid or unenforceable because its duration, the territory, the
definition of activities or the definition of information covered is considered
to be invalid or unreasonable in scope, the invalid or unreasonable term shall
be redefined, or a new enforceable term provided, such that the intent of the
Company and you in agreeing to the provisions of this Letter will not be
impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.

 

(iii)  Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any tribunal of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the tribunal shall
reform the Restrictive Covenants such that they shall be enforceable to the
maximum extent permissible at law.

 

If you accept the above terms, please sign and return to me the enclosed copy of
this Letter.

 

 

 

 

Sincerely,

 

Agreed to as of                             ,

 

 

 

 

 

EXHIBIT A

Form of Release

 

THIS RELEASE (“Release”) is granted effective as of the            day of
                        , by                                             
(“Executive”) in favor of Equifax Inc. (the “Company”). This is the Release
referred to in that certain Change in Control Agreement effective as of
                    , 20     by and between the Company and Executive (the
“Agreement”), with respect to which this Release is an integral part.

 

FOR AND IN CONSIDERATION of the payments and benefits provided by the  Agreement
and the Company’s other promises and covenants as recited in the Agreement, the
receipt and sufficiency of which are hereby acknowledged, Executive, for himself
or herself, Executive’s successors and assigns, now and forever hereby releases
and discharges the Company and all its past and present officers, directors,
stockholders, employees, agents, parent corporations, predecessors,
subsidiaries,  affiliates, estates, successors, assigns, benefit plans,
consultants, administrators, and attorneys (hereinafter collectively referred to
as “Releasees”) from any and all claims, charges, actions, causes of action,
sums of money due, suits, debts, covenants, contracts, agreements, promises,
demands or liabilities (hereinafter collectively referred to as “Claims”)
whatsoever, in law or in equity, whether known or unknown, which Executive ever
had or now has from the beginning of time up to the date this Release
(“Release”) is executed, including, but not limited to, claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive’s employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair
(i) any rights of Executive to the benefits conferred or referenced in the
Agreement or under any employment agreement between Executive and the Company,
(ii) any rights to indemnification that may exist from time to time under any
indemnification agreement between Executive and the Company, or the Company’s
articles of incorporation or bylaws, or Georgia law, or (iii) Executive’s
ability to raise an affirmative defense in connection with any lawsuit or other
legal claim or charge instituted or asserted by the Company against Executive
(collectively, the “Excluded Claims”).

 

Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to Executive he or
she has knowingly waived any right or opportunity to assert any claim that is in
any way connected with any employment relationship or the termination of any
employment relationship which existed between the Company and Executive.
Executive further understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
remedies arising out of the aforesaid employment relationship or the termination
thereof, including, without limitation, claims for backpay, front pay,
liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

 

1

 

 

Executive specifically acknowledges and agrees that he or she has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §
621, et seq., which Executive ever had or now has from the beginning of time up
to the date this Release is executed, including but not limited to those claims
which are in any way connected with any employment relationship or the
termination of any employment relationship which existed between the Company and
Executive.  Executive further acknowledges and agrees that he or she has been
advised to consult with an attorney prior to executing this Release and that he
or she has been given twenty-one (21) days to consider this Release prior to its
execution.  Executive also understands that he or she may revoke this Release at
any time within seven (7) days following its execution.  Executive understands,
however, that this Release shall not become effective and that none of the
consideration described above shall be paid to him or her until the expiration
of the seven-day revocation period.

 

Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.

 

Executive acknowledges that the terms of this Release must be kept confidential.
Accordingly, Executive agrees not to disclose or publish to any person or entity
the terms and conditions or sums being paid in connection with this Release,
except as required by law, as necessary to prepare tax returns, or as necessary
to enforce the Excluded Claims.

 

It is understood and agreed by Executive that the payment made to him or her is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

 

Executive agrees and covenants that he or she will not make any derogatory or
disparaging statements about or relating to the Company, its business practices,
its products, its services or its employment practices and that he or she will
not engage in any harassing conduct directed at Company.  For purposes of this
provision, “Company” means and includes the Company and its officers, directors,
agents, representatives and employees. Nothing in this provision is intended to
prohibit Executive from testifying truthfully in any judicial or quasi-judicial
proceeding.

 

This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his or her
claims.  Executive further acknowledges that he or she has had a full and
reasonable opportunity to consider this Release and that he or she has not been
pressured or in any way coerced into executing this Release.

 

2

 

 

Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he or she
will not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release. Furthermore, with the exception
of an action to challenge his or her waiver of claims under the ADEA, if
Executive does not prevail in an action to challenge this Release, to obtain an
order declaring this Release to be null and void, or in any action against the
Company or any other Releasee based upon a claim which is covered by the release
set forth herein, Executive shall pay to the Company and/or the appropriate
Releasee all their costs and attorneys’ fees incurred in their defense of
Executive’s action.

 

This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Georgia. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court or tribunal construing the provisions shall add as a part
hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

 

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts.  No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

 

IN WITNESS WHEREOF, the undersigned acknowledges that he or she has read these
three pages and he or she sets his or her hand this            day of
                        , 20      .

 

          [Name of Executive]

 

Sworn to and subscribed before me this            day of
                                      , 20    .

 

    Notary Public  

 

My Commission Expires:

 

3

 

